Citation Nr: 0833454	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected hearing loss, prior to August 23, 2006, and 
30 percent thereafter, to include the propriety of the 
reduction of a 40 percent rating, effective July 1, 2004.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  A May 1998 rating decision granted service connection for 
hearing loss and assigned a 40 percent evaluation.  

2.  In May 2004, the veteran submitted a claim for an 
increased evaluation for bilateral hearing loss.  

3.  An October 2004 rating decision proposed to reduce the 
rating for the veteran's bilateral hearing loss to 20 percent 
based upon improvement in the veteran's hearing.  The veteran 
was informed of the proposed rating reduction in an October 
2004 letter and had 60 days to submit additional evidence.

4.  A December 2004 rating decision reduced the evaluation 
for the veteran's bilateral hearing loss to 20 percent, 
effective April 1, 2005.

5.  The record demonstrates that the veteran's hearing loss 
disability had improved at the time of the reduction in the 
rating.

6.  The veteran currently has Level VII acuity in his right 
ear and Level VI acuity in the left.

7.  By a September 20, 2006 rating action, the evaluation 
assigned for the veteran's hearing loss was increased to 30 
percent, effective from August 23, 2006.


CONCLUSION OF LAW

1.  The October 2004 rating decision which reduced the 
veteran's bilateral hearing loss disability from 40 percent 
to 20 percent, effective from April 1, 2005. was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.85, 
4.86, Diagnostic Code 6100 (2007).  

2.  The criteria for a rating in excess of 20 percent prior 
to August 23, 2006, and 30 percent from August 23, 2006, for 
service-connected bilateral hearing loss, have not been met.  
38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 
4.85, 4.86, Diagnostic Code 6100 (2007).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a May 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his claim for an increased 
rating.  This letter advised the veteran of VA's duty to 
assist with the development of his claim and informed him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A September 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  Although the veteran 
was not provided with a VCAA notice letter prior to the 
initial rating decision that satisfied the requirements set 
forth in Vazquez-Flores v. Peake, these requirements were 
satisfied by post-adjudicatory notice.  The September 2006 
Supplemental Statement of the Case (SSOC) provided the 
specific rating criteria for hearing loss disabilities and 
explained what the evidence must show in order to warrant a 
higher rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

A.	Applicable Legal Criteria

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e) (2007).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a) (2007).

The provisions of paragraph § 3.344(a) apply to ratings which 
have been continued for long periods at the same level (5 
years or more).  The United States Court of Appeals for 
Veterans Claims stated that this regulation applied to 
ratings that had been continued for long periods of time at 
the same level (five years or more).  Brown v. Brown, 5 Vet. 
App. 413 (1993).  

They do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c). 

The RO granted service connection for bilateral hearing loss 
in a May 1998 rating decision and assigned an initial 
disability evaluation of 40 percent.  In May 2004, the 
veteran submitted a claim for an increased rating for 
bilateral hearing loss.  The veteran underwent a VA 
audiological examination in June 2004.  An October 2004 
rating decision proposed a reduction to a 20 percent 
evaluation based upon the findings of the June 2004 
examination.  A December 2004 rating decision reduced the 
evaluation for the veteran's bilateral hearing loss to 20 
percent, effective April 1, 2005.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code 
are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's hearing loss disability has been evaluated 
pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2007).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85 (2007).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will then be evaluated 
separately.  38 C.F.R. § 4.86(b) (2007).

B.  Analysis

The veteran underwent a VA audiological examination in April 
1998.  Puretone thresholds obtained, in decibels, were as 
follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
80
100
95
LEFT
10
35
80
105+
90

The audiologist indicated that the average puretone threshold 
for the right ear was 58 decibels.  The average pure tone 
threshold for the left ear could not be determined.  Speech 
recognition scores were 62 percent in the right ear and 64 
percent in the left ear.

Applying these values to Table VI, a numeric designation of 
VI is obtained for the right ear.  A numeric designation of 
VIII is obtained for the left ear, based upon a puretone 
threshold average of 98+ and the speech discrimination score 
of 64.  Table VII assigns a 40 percent evaluation for these 
numeric designations.  

The veteran's claim for an increased rating for bilateral 
hearing loss was received in May 2004.  Upon VA examination 
in June 2004, the puretone thresholds obtained, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
90
110
100
LEFT
20
40
95
110
90

The average puretone thresholds were 87.5 for the right ear 
and 83.75 for the left.  Speech recognition scores were 72 
percent in the right ear and 88 percent in the left.  
According to Table VI, the numeric designations for these 
audiometric thresholds and speech recognition scores are VII 
for the right ear and IV for the left.   Applying these 
values to Table VII, a 20 percent evaluation is obtained. 

In an October 2006 rating decision, the RO proposed to reduce 
the evaluation for the veteran's bilateral hearing loss 
disability to 20 percent.  In October 2006, the RO sent the 
veteran a letter informing him of the proposed reduction and 
advising him that he would be afforded 60 days to submit 
evidence showing why the rating should not be reduced.  This 
letter also advised the veteran that he would be afforded an 
RO hearing if desired.  The veteran did not submit any 
additional evidence within 60 days of this notice and did not 
request a hearing.  

In January 2006, the veteran submitted a VA Form 9 (Appeal to 
the Board of Veterans' Appeals).  Along with the appeal, the 
veteran submitted a record of a December 2005 audiological 
evaluation at the Hearing Care Clinic in Aransas Pass, Texas.

Puretone thresholds shown according to those records, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
95
110
100
LEFT
35
50
105
110
110

The average puretone thresholds obtained for the specified 
frequencies of 1000, 2000, 3000 and 4000 Hertz are 86 in the 
right ear and 94 in the left.  Speech recognition scores were 
80 percent in both ears.  According to Table VI, the numeric 
designations for these audiometric thresholds and speech 
recognition scores are V for the right ear and V for the 
left.  Applying these values to Table VII, a 20 percent 
evaluation is obtained.   Accordingly, for the period from 
April 1, 2005 to August 22, 2006, the 20 percent rating 
assigned is appropriate.  

The veteran underwent another VA examination in August 2006.  
Puretone thresholds obtained, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
85
105+
100
LEFT
10
35
85
105
95

The average puretone thresholds were 84+ in the right ear and 
80 in the left.  Speech recognition scores were 74 percent in 
the right ear and 72 percent in the left.  According to Table 
VI, the numeric designations for these scores are VII in the 
right ear and VI in the left.  Applying these values to Table 
VII, a 30 percent evaluation is obtained.  Accordingly, the 
evaluation assigned for the veteran's hearing loss was 
increased to 30 percent, effective from the date of the 
examination.  

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's service connected hearing 
loss disability.  The Board has considered the provisions of 
§ 4.86.  However, the requirements of § 4.86 are not met in 
this case, as the veteran does not have puretone frequencies 
of 55 decibels or more at the specified frequencies of 1000, 
2000, 3000 and 4000 Hertz as required under 
§ 4.86(a).  Additionally, the requirements of § 4.86 (b) are 
not met, as the evidence does not show puretone thresholds of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz in either ear.  Thus, a higher rating is not 
warranted based on the provisions of § 4.86 

The Board also concludes that the RO properly reduced the 
evaluation for the veteran's bilateral hearing loss 
disability from 40 percent to 20 percent.  The June 2004 and 
August 2006 rating decisions demonstrated material 
improvement in the veteran's hearing loss disability.  In 
addition, the record reflects that the RO complied with the 
due process requirements for reducing the rating. 
 
   
ORDER

The rating reduction for the veteran's bilateral hearing loss 
from 40 percent to 20 percent was proper, and the appeal is 
denied.

A rating in excess of 20 percent, prior to August 23, 2006, 
and 30 percent, from August 23, 2006, for bilateral hearing 
loss is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


